HALL, Judge.
The appellant contends that the trial court erred in granting the appellee personal representative an extension of time to refile its objection to the claim of the appellant. We do not. agree.
It is within the broad discretion of the trial court to grant or deny an extension of time, and the exercise of that discretion will usually be upheld unless it is totally unreasonable. In re Estate of Robins, 463 So.2d 273 (Fla. 2d DCA 1984); Baldwin v. Lewis, 397 So.2d 985 (Fla. 3d DCA 1981).
Affirmed.
CAMPBELL, C.J., and LEHAN, J., concur.